733 P.2d 406 (1987)
STATE of Oklahoma ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
Scott William KATZ, Respondent.
SCBD No. 3394. No. OBAD-756.
Supreme Court of Oklahoma.
January 13, 1987.
As Corrected February 4, 1987.
Rehearing Denied February 19, 1987.

ORDER
DOOLIN, Chief Justice.
Upon consideration of the certified copies of an order entered by the Supreme Court of Florida, August 13, 1986, disbarring respondent, Scott William Katz, and of the briefs and motions submitted by the parties, and of the respondent's response to this Court's order of November 3, 1986, the COURT FINDS:
1. The request for oral argument should be denied.
2. The Florida order of disbarment contained three counts: (1) violation of the disciplinary rules pertaining to a conflict of interest by representing a wife in a divorce proceeding and obtaining child support, and then representing the husband to reduce the child support; (2) coercion of a client by obtaining an agreement to pay damages on a claim which did not have a legal basis; and (3) misrepresentation of material facts in a sworn pleading. These actions violate 5 Ohio St. 1981 Ch. 1, App. 3, DR 1-102(A)(1), (3), (4), (5), (6); DR 4-101(A), (B); DR 5-105(A)(B); DR 7-102(A)(5); DR 9-101. 3. On November 25, 1986, pursuant to 5 Ohio St. 1981 Ch. 1, App. 1-A, Rule 7.7, this Court issued a show cause order directing the respondent to respond in writing why he should not be disciplined. The respondent failed to submit a certified transcript of the Florida proceedings nor did he assert that his conduct was insufficient grounds for discipline to be imposed. Additionally, the response did not contain any evidence in support of mitigation of the severity of discipline.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED BY THIS COURT that the respondent, Scott William Katz, be disbarred and his name stricken from the roll of attorneys. The respondent shall pay the costs of this proceeding.
HARGRAVE, V.C.J., and LAVENDER, SIMMS, OPALA, ALMA WILSON, KAUGER and SUMMERS, JJ., concur.